TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00696-CR






Jose Calistro, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0003947, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for assault.  Sentence was imposed
on June 27, 2000.  There was no motion for new trial.  The deadline for perfecting appeal was
therefore July 27, 2000.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on September
27, 2000.  Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 
(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed:   November 16, 2000

Do Not Publish